      Case 3:20-cv-00001-KC Document 1 Filed 01/02/20 Page 1 of 15

                                                   JUDGE KATHLEEN CARCN

                     UNITED STATES DISTRICT COURT FOR THE                                    ..

                          WESTERN DISTRICT OF TEXAS


BRANDON CALLIER,                                   §
Plaintiff,                                         §
                                                   §
v.                                                 §
                                                   §
Marathon Administrative Co., mc, SING For          §
Service, LLC, Valiant Auto, LLC, Lyndon            §
Southern Insurance Company, and John Does          §                                              fli
1-4                                                §
Defendants




                                Plaintiff's Original Complaint

                                               Parties

1.    The Plaintiff is Brandon Callier, a natural person, and was present in Texas for all

      calls, in this case in El Paso County.

2. Marathon Administrative Company, Inc. is an Illinois corporation and can be served

      via registered agent Allen Duane Kreke, 1476 North Green Mount Road, Ofallon, IL

      62269.

3.    SING For Services, LLC, DBA "MEPCO" is an Illinois corporation and can be

      served via registered agent Illinois Corporation Service Company, 801 Adlai

      Stevenson Drive, Springfield, IL 62703.

4. Valiant Auto LLC is a Nevada corporation and can be served via registered agent

      Incorp Services, Inc., at 3773 Howard Hughes Parkway, STE 500s, Las Vegas, NV

      89169 or via corporate officer Freeport Ventures, LLC at 1261 Dyer, Santa Ana, CA

      92705.
     Case 3:20-cv-00001-KC Document 1 Filed 01/02/20 Page 2 of 15




5. Lyndon Southern Insurance Company is a Florida insurance company and can be

     served via registered agent Corporate Creations Network, Inc., at 11380 Prosperity

     Farms Road, Ste 221E, Palm Beach Gardens, FL 33410.

6. John/Jane Does 1-4 are other liable parties currently unknown to the Plaintiff.

                                JURISDICTION AND VENUE

7.   Jurisdiction. This Court has federal-question subject matter jurisdiction over

     Plaintiffs TCPA claims pursuant to 28 U.S.C.       §   1331 because the TCPA is a federal

     statute. Mims v. Arrow Fin.   Servs.,   LLC, 565 U.S. 368, 372 (2012). This Court has

     supplemental subject matter jurisdiction over Plaintiff's claim arising under Texas

     Business and Commerce Code 305.053 because that claim arises from the same

     nucleus of operative fact, i.e., Defendants' telemarketing robocalls to Plaintiff, adds

     little complexity to the case; and doesn't seek money damages, so it is unlikely to

     predominate over the TCPA claims.

8.   Personal Jurisdiction. This Court has general personal jurisdiction over the

     defendant because they have repeatedly placed calls to Texas residents, and derive

     revenue from Texas residents, and they sell goods and services to Texas residents,

     including the Plaintiff.

9. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 139 1(b)(1)-(2)

     because a substantial part of the events giving rise to the   claimsthe calls and sale of
     goods and services directed at Texas residents, including the Plaintiffoccurred in

     this District and because the Plaintiff resides in this District. Residing in the Western

     District of Texas when he received a substantial if not every single call from the

     Defendants that are the subject matter of this lawsuit.
    Case 3:20-cv-00001-KC Document 1 Filed 01/02/20 Page 3 of 15




10. This Court has venue over the defendants because the calls at issue were sent by or on

   behalf of the above named defendants to the Plaintiff, a Texas resident.

   THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C.                                  §

   227

11. In 1991, Congress enacted the TCPA in response to a growing number              of consumer

   complaints regarding telemarketing.

12. The TCPA makes it unlawful "to make any call (other than a call made for emergency

   purposes or made with the prior express consent of the called party) using an

   automatic telephone dialing system or an artificial or prerecorded voice ... to any

   telephone number assigned to a ... cellular telephone service." 47 U.S.C.            §


   227(b)(1 )(A)(iii).

13. The TCPA makes it unlawful "to initiate any telephone call to any residential

   telephone line using an artificial or prerecorded voice to deliver a message without

   the prior express consent of the called party, unless the call is initiated for emergency

   purposes, is made solely pursuant to the collection of a debt owed to or guaranteed by

   the United States, or is exempted by rule or order" of the Federal Communication

   Commission ("FCC"). 47 U.S.C.      §   227(b)(l)(B).

14. The TCPA provides a private cause         of action to persons who receive calls in violation

   of § 227(b). 47 U.S.C. § 227(b)(3).

15. Separately, the TCPA bans making telemarketing calls without a do-not-call policy

   available upon demand. 47 U.S.C.       §   227(c); 47 C.F.R.   §   64.1200(d)(1).'

16. The TCPA provides a private cause of action to persons who receive calls in


'See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
(codifiing a June 26, 2003 FCC order).
    Case 3:20-cv-00001-KC Document 1 Filed 01/02/20 Page 4 of 15




   violation of § 227(c) or a regulation promulgated thereunder. 47 U.S.C.   §   227(c)(5).

17. According to findings   of the FCC, the agency vested by Congress with authority to

   issue regulations implementing the TCPA, automated or prerecorded telephone calls

   are a greater nuisance and invasion of privacy than live solicitation calls and can be

   costly and inconvenient.

18. The FCC also recognizes that "wireless customers are charged for incoming calls

   whether they pay in advance or after the minutes are used." In re Rules and

   Regulations Implementing the Tel. Consumer Prot. Act o/1991, 18 FCC Rcd. 14014,

    14115 ¶ 165 (2003).

19. The FCC requires "prior express written consent" for all autodialed or prerecorded

   telemarketing robocalls to wireless numbers and residential lines. In particular: [A]

   consumer's written consent to receive telemarketing robocalls must be signed and be

   sufficient to show that the consumer: (1) received clear and conspicuous disclosure

   of the consequences of providing the requested consent, i.e., that the consumer will

   receive future calls that deliver prerecorded messages by or on behalf of a specific

   seller; and (2) having received this information, agrees unambiguously to receive such

   calls at a telephone number the consumer designates. In addition, the written

   agreement must be obtained without requiring, directly or indirectly, that the

   agreement be executed as a condition of purchasing any good or service.

20. In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of

   1991, 27 FCC Red. 1830, 1844 ¶ 33 (2012) (footnote and internal quotation marks

   omitted). FCC regulations "generally establish that the party on whose behalf a

   solicitation is made bears ultimate responsibility for any violations." In the Matter of
    Case 3:20-cv-00001-KC Document 1 Filed 01/02/20 Page 5 of 15




   Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC

   Red. 12391, 12397 ¶ 13 (1995).

21. The FCC confirmed this principle in 2013, when it explained that "a seller ... may be

   held vicariously liable under federal common law principles of agency for violations

   of either section 22 7(b) or section 22 7(c) that are committed by third-party

   telemarketers." In the Matter of the Joint Petition Filed by Dish Network, LLC, 28

   FCC Red. 6574, 6574 ¶    1   (2013).

22. Under the TCPA, a text message is a call. Satterjield v. Simon & Schuster, Inc., 569

   F.3d 946, 951    52 (9th Cir. 2009).

23. A corporate officer involved in the telemarketing at issue may be personally liable

   under the TCPA. E.g., Jackson Five Star Catering, Inc.    v.   Beason, Case No. 10-

    10010, 2013 U.S. Dist. LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) ("[M]any

   courts have held that corporate actors can be individually liable for violating the

   TCPA where they had direct, personal participation in or personally authorized the

   conduct found to have violated the statute." (internal quotation marks omitted));

   Maryland v. Universal Elections, 787 F. Supp. 2d 408, 415         16 (D. Md. 2011)   ("If

   an individual acting on behalf of a corporation could avoid individual liability, the

   TCPA would lose much of its force.").

                    The Texas Business and Commerce Code 305.053

24. The Texas Business and Commerce code has an analogous portion that is related to

   the TCPA and was violated in this case.

25. The Plaintiff may seek damages under this Texas law for violations of 47 USC 227 or

   subchapter A and seek $500 in statutory damages or $1500 for willful or knowing
      Case 3:20-cv-00001-KC Document 1 Filed 01/02/20 Page 6 of 15




      damages.

                                  FACTUAL ALLEGATIONS

26. The Plaintiff has received at least seven calls over 45 days to his cell phone, 915-383-.

      4604 without consent and not related to an emergency purpose selling the products

      and services of SING For Service, LLC d/b/a MEPCO (hereafter MEPCO) and

      Automotive Services Center, a subsidiary of Valiant Auto, LLC, for car warranty

      through broker Marathon Administrative Co.

27. The Plaintiff purchased a car warranty from the defendants and was mailed a policy in

      the mail to his home address. The Defendants are listed on page D2 of the policy

      (exhibit 1).

28. Mr. Callier received multiple calls from a variety of spoofed caller ID's that contained

      a pre-recorded message and were initiated using an automated telephone dialing

      system. The ctlls were on behalf of MEPCO, Automotive Services Center, and

      Marathon Administrative Co., Inc. The calls generally had a delay of 3-4 seconds of

      dead air before an audible tone connected the Plaintiff to a representative, indicating

      the calls were initiated using an ATDS. The Plaintiff received at least seven calls in

      45 days.

29. Each and every call was initiated using a spoofed caller ID, and each and every

      telemarketer the Plaintiff spoke with failed to properly identify themselves and the

      parties they were calling on behalf of.

30.    "Neighborhood spoofing" designed to trick consumers into picking up the call as it

      appears to be a local call. This call contained a pre-recorded message after a 3-4

      second pause of dead air. Several of the calls used neighborhood spoofing tactics,
    Case 3:20-cv-00001-KC Document 1 Filed 01/02/20 Page 7 of 15




   others were real phone numbers from existing callers, innocent victims and businesses

   whose phone numbers were wrongfully appropriated by the defendants.

31. Plaintiff received the following calls from the Defendants (Table A).

    15-Nov-19         915-975-0561
    15-Nov-19         915-995-6628
    15-Nov-19         915-383-1425
    19-N ov-19        915-383-2341
    18-Dec-19         915-383-1861
    18-Dec-19         915-383-4742
    19-Dec-19         915-383-2341



32. Each and every call was placed without the maintenance of an internal do-not-call

   policy. Each and every call failed to identify the telemarketers and parties they were

   calling on behalf of Each and every call was placed without training their

   agents/employees on the use of an internal do-not-call policy.

33. Mr. Callier has a limited data plan. Incoming text messages chip away at his monthly

   allotment.

34. Mr. Callier has limited data storage capacity on his cellular telephone. Incoming

   telemarketing calls consumed part of this capacity.

35. No emergency necessitated the calls

36. Each call was sent by an ATDS.

37. None of the defendants ever sent Mr. Callier any do-not-call policy.

38. On information and belief, none of the defendants had a written do-not-call policy

   while it was sending Mr. Callier the unsolicited calls

39. On information and belief, none   of the defendants trained its agents engaged in

   telemarketing on the existence and use of any do-not-call list.

                           Vicarious Liability of the Sellers
    Case 3:20-cv-00001-KC Document 1 Filed 01/02/20 Page 8 of 15




40. These parties re vicariously liable under the theories of actual authority, apparent

   authority, and ratification, and as well as liable because any other result would impair

   the underlying purpose of the TCPA.

41. Lyndon Southern Insurance Company, MEPCO, Automotive Services Center and

   Marathon Administrative Co., are liable parties as the direct beneficiaries of the

   illegal telemarketing calls as they stood to gain the Plaintiff as a client and quoted the

   Plaintiff a contract offering their products and services.

42. The contract shows that the beneficial parties who were gaining customers were

   Automotive Services Center, MEPCO, Marathon Administrative Co., and Lyndon

    Southern Insurance Company.

 THE SELLERS SHOULD BE HELD LIABLE TO UPHOLD THE DETERRENT

                        EFFECT AND PURPOSE OF THE TCPA

43. As the court ruled in Jackson v Caribbean Cruise Line, Inc., the defendant sellers

    should be held liable for their violations of the TCPA. Courts have looked at the

   purpose of the TCPA and found that not holding the sellers liable through vicarious

    liability would undermine the purpose of the TCPA.

44. Every entity in the contract for car warranty services should be deemed a beneficiary

    of the calls and held liable for damages under the TCPA under vicarious liability.

    Sellers are in the best position to monitor and police third party telemarketers

    compliance with the TCPA and to hold otherwise would leave consumers without an

    effective remedy for telemarketing intrusions.

INJURY, HARM, DAMAGES, and ACTUAL DAMAGES AS A RESULT OF THE

                                            CALLS
    Case 3:20-cv-00001-KC Document 1 Filed 01/02/20 Page 9 of 15




45. Defendant's ctlls harmed the Plaintiff by causing the very harm that Congress sought

   to   preventa "nuisance and invasion of privacy."
46. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with

    Plaintiff's rights and interests in Plaintiff's cellular telephone.

47. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with

    Plaintiff's rights and interests in Plaintiff's cellular telephone line.

48. Defendant's calls harmed the Plaintiff by intruding upon Plaintiff's seclusion.

49. The Plaintiff has been harmed, injured, and damages by the calls including, but not

   limited to:

    Reduced Device Storage space

   Reduced data plan usage

   Invasion of privacy

   Lost time tending to text messages

   Decreased cell phone battery life

   More frequent charging of my cell phone resulting in reduced enjoyment and usage of

   my cell phone

   Reduced battery usage

   Annoyance

   Frustration

   Anger



                    The Plaintiff's cell phone is a residential number

50. The calls were to the Plaintiff's cellular phone 915-383-4604, which is the Plaintiff's
    Case 3:20-cv-00001-KC Document 1 Filed 01/02/20 Page 10 of 15




    personal cell phone that he uses for personal, family, and household use. The Plaintiff

    maintains no landline phones at his residence and has not done so for at least 10 years

    and primarily relies on cellular phones to communicate with friends and family. The

    Plaintiff also uses his cell phone for navigation purposes, sending and receiving

    emails, timing food when cooking, and sending and receiving text messages. The

    Plaintiff further has his cell phone registered in his personal name, pays the cell phone

    from his personal accounts, and the phone is not primarily used for any business

    purpose.

             Violations of the Texas Business and Commerce Code 305.053

51. The actions of the defendants violated the Texas Business and Commerce Code

   305.053 by placing automated calls to a cell phone which violate 47 Usc 227(b). The

    calls by the defendants violated Texas law by placing calls with a pre-recorded

   message to a cell phone which violate 47 Usc 227(c)(5) and 47 USC 227(d) and 47

   USC 227(d)(3) and 47 USC 227(e).

52. The calls by the defendants violated Texas law by spoofing the caller ID's per 47

   USC 227(e) which in turn violates the Texas statute.


                             I. FIRST CLAIM FOR RELIEF

    (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

                                (Against All Defendants)

        1.      Mr. Callier realleges and incorporates by reference each and every

allegation set forth in the preceding paragraphs.

       2.       The foregoing acts and omissions of Defendants and/or their affiliates or

agents constitute multiple violations of the TCPA, 47 U.S.C.   §   227(b)(1)(A), by making
     Case 3:20-cv-00001-KC Document 1 Filed 01/02/20 Page 11 of 15




non-emergency telemarketing robocalls to Mr. Callier's cellular telephone number

without his prior express written consent.

           3.          Mr. Callier is entitled to an award of at least $500 in damages for each

such violation. 47 U.S.C.        §   227(b)(3)(B).

           4.          Mr. cattier is entitled to an award of up to $1,500 in damages for each

such knowing or willful violation. 47 U.S.C.           §   227(b)(3).

           5.          Mr. Callier also seeks a permanent injunction prohibiting Defendants and

their affiliates and agents from making non-emergency telemarketing robocalls to cellular

telephone numbers without the prior express written consent of the called party.


                                     II. SECOND CLAIM FOR RELIEF

          (Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

                                        (Against All Defendants)

           6.          Mr. Cattier realleges and incorporates by reference each and every

allegation set forth in the preceding paragraphs.

           7.          The foregoing acts and omissions of Defendants and/or their affiliates or

agents constitute multiple violations of FCC regulations by making telemarketing

solicitations despite lacking:

                      a.     a written policy, available upon demand, for maintaining a do-not-

call list, in violation of 47 C.F.R.        § 64.1200(d)(1);2

                      b.     training for the individuals involved in the telemarketing on the

existence of and use of a do-not-call list, in violation of 47 C.F.R.     § 64.l200(d)(2);3   and,


2
    See   id.   at   425 (codifying     a June 26, 2003 FCC order).
    See   id.   at   425 (codifying     a June 26, 2003 FCC order).
    Case 3:20-cv-00001-KC Document 1 Filed 01/02/20 Page 12 of 15




                   c.       in the solicitations, the name of the individual caller and the name

of the person or eMity on whose behalf the call is being made, in violation of 47 C.F.R.        §

64.1 200(d)(4).4

        8.         Mr. Callier is entitled to an award of at least $500 in damages for each

such violation. 47 U.S.C.       §   227(c)(5)(B).

        9.         ]Vh.   Callier is entitled to an award of up to $1,500 in damages for each

such knowing or willful violation. 47 U.S.C.        §   227(c)(5).

        10.         Mr. Callier also seeks a permanent injunction prohibiting Defendants and

their affiliates and agents from making telemarketing solicitations until and unless they

(1) implement a do-not-call list and training thereon and (2) include the name of the

individual caller and AFS's name in the solicitations.


        III.THIRD CLAIM FOR RELIEF: Violations of The Texas Business and

                                        Commerce Code 305.053

        11.         Mr. Callier realleges and incorporates by reference each and every

allegation set forth in the preceding paragraphs.

        12.         The foregoing acts and omissions of Defendants and/or their affiliates or

agents constitute multiple violations of the Texas Business and Commerce Code

305.053, by making non-emergency telemarketing robocalls to Mr. Callier's cellular

telephone number without his prior express written consent in violation of 47 USC 227 et

seq. The Defendants violated 47 USC 227(d) and 47 USC 227(d)(3) and 47 USC 227(e)

by using an ATDS that does not comply with the tecimical and procedural standards

under this subsection.

 See   id.   at   425   26 (codifying a June 26, 2003 FCC order).
   Case 3:20-cv-00001-KC Document 1 Filed 01/02/20 Page 13 of 15




        13.    Mr. Callier is entitled to an award of at least $500 in damages for each

such violation. Texas Business and Commerce Code 305.053(b)

        14.    Mr. Cattier is entitled to an award of up to $1,500 in damages for each

such knowing or willful violation. Texas Business and Commerce Code 305.053(c).


                                IV. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Brandon Cattier prays for judgment against the

defendants jointly and severally as follows:

       A.      Leave to amend this Complaint to name additional DOESs as they are

identified and to conform to the evidence presented at trial;

       B.      A declaration that actions complained of herein by Defendants violate the

TCPA and Texas state law;

        C.     An injunction enjoining Defendants and their affiliates and agents from

engaging in the unlawful conduct set forth herein;

        D.     An award of $3000 per call in statutory damages arising from the TCPA

intentional violations jointly and severally against the corporation and individual for

seven calls.

        E.     An award of $1,500 in statutory damages arising from violations of the

Texas Business and Commerce code 305.053

        F.     An award to Mr. Callier of damages, as allowed by law under the TCPA;

        G.     An award to Mr. Cattier of interest, costs and attorneys' fees, as allowed

by law and equity

        H.     Such further relief as the Court deems necessary, just, and proper.
                                                                                                                PAYMENT PLAN AGREEMENT
                                              DISCLOSURES                                                      lviHIeMUTh1&I.1sn5I:'- SING For Service, LLC
        1.)    The components and parts covered under this Contract are listed under the section
              entitled "COVERAGES WHAT THIS CONTRACT COVERS" for the Coverage
                                       -                                                                        Billingand Payment                            d/b/a MEPCO
               indicated above.                                                                                 Processing is provided by:
                                                                                                                                                              205 North Michigan Ave
        2.)    I understand that if I have a mechanical breakdown I am to follow
                                                                                   the instructions listed                                                    Suite 2200                                 p. (800) 397-6767
                                                                                                                                                                                                         f. (312) 853-0535
              ynder the section entitled 'WHAT TO DO IF YOU HAVE A BREAKDOWN'.                                                                                Chicago, IL 60601
        3.)   I understand that in order to keep this Contact in effect, I must have my Vehicle
                                                                                                               IIITwsiei                                      BRANDON CALLIER
              serviced as indicated in the second paragraph of the section entitled "CONTRACT
              HOLDER OBLIGATIONS".                                                                                                                            6336 FRANKLIN TRAIL DR                     (915) 383-4604
                                                                                                                                                              EL PASO, TX 79912                          callierl4©gmail.com
       4.)    I understand that I have the right to cancel this Contract and receive a refund as

              indicated under the section entitled "CANCELLATION PROCEDURE".                                                                                 Legal Name: Automotive
                                                                                                                                                             Services Center                             DBA:
       5.)    I understand that this Contract does not cover a number of exclusions which are listed

                                                                                                                                                             P.O. Box 2399                               (800) 90-6192
              under the section entitled "EXCLUSIONS WHAT THIS CONTRACT DOES NOT
                                                                                                                                                             Cypress, CA 90630
              COVER".
       6.)    Coverage is listed in Your contract and is not subject to any verbal representations
                                                                                                                Sales Person:                                James Schwan
              made by the seller of this contract.
       7,)    This Service Contract may run concurrent with and is secondary to any applicable                                                        'AII
            Manufacturer's Warranty.                                                                           Total Sales Price:                                                   Down Payment:(Mlnlmum 5% of
                                                                                                                                                                       $3,752.00    Total_Sales_P,ice)
                                                                                                                                                                                                                                    $225.00
       8.) THIS SERVICE CONTRACT IS NEITHER AN INSURANCE POLICY NOR A
            SELLERS WARRANTY.                                                                                  Balance of Sales Price:                                 $3,527.00    Number of Payments:                                  20
       9.) The purchase of this vehicle service contract is not required in order to purchase or               Amount of Each                                                       Payment Date:        (each month)
            obtain thancing for motor vehicle.                                                                 Payment:aaiance of Sales P,Im                             $176.35    (First due date no more than 30              12/06/2019
                                                                                                               divided by Number   OF Payments)                                     days from sale date)
       10.) This Service Contract applies only to the above described vehicle.
       11,) I understand that this Contract is guaranteed under a Reimbursement Insurance
                                                                                                               This Payment Plan Agreement ("Agreement") Is between Purchaser and SING For Service, LLC
                                                                                                               d/b/a Mepco ("MEPCO"), a Seabury Asset Management Company. Purchaser has purchased a
            Policy, issued by Lyndon Southern Insurance Company, 10151 Deerwood Park Blvd.,                    service contract ("Contract") from Seller that is issued by Marathon Administrative Co. Inc
            (Insurer), Bldg. 100 Ste. 500 Jacksonville Florida 32256 (800) 888-2738. I may file a              ("Administrator"). This Agreement is entered into to enable Purchaser to pay for the Contract
            claim under the Reimbursement Policy directly with Lyndon Southern Insurance                       pursuant to an installment pa ment program.
                                                                                                                                                                                           I   Contract and Payment Plan Effective Date:
            Company.                                                                                           Contract:                                     Elite                         I

                                                                                                                                                                                           I   11/15/2019
I   have read this Contract In its entirety and am aware of the Disclosures listed above.                      Contract Number:                   ,          W340007062                        Term:            48 mo   /   80000 ml
                                                                                                                                                                                                            J




       1.)    This contract is administered, issued, and obligated by Marathon Administrative Co.,             Administrator:                                Marathon Administrative Co. Inc
              Inc., P.O. Box 961, O'Fallon, IL 62269, 800-205-8988,                                            VehicIe                                       2013 LEXUS CT
                                                                                                               yIN:                                          JTHKD5BH5D2I44I5O                 Odometer:        107,590     ml
                                                                                                                                                                                           (




                                                                                                             Refer to the Contract for the terms and conditions regarding the Contract.
                                                                                                             In consideration of Purchaser being afforded the opportunity to pay for the Contract under the
                                                                                                             installment payment program, the Purchaser and MEPCO acknowledge and agree as follows:
                                                                                                             Purchaser has paid to Seller for its account in cash the dnwn payment disclosed under "Payment
                                                                                                                                                                                       1
                                                                                                             Plan Terms" towards the Total Sales Price of the Contract. he Balance of Sales Price shall be paid
                                                                                                                                                                                                                                              Case 3:20-cv-00001-KC Document 1 Filed 01/02/20 Page 14 of 15




                                                                                                             by Purchaser tç MEPCO. Subject to the Cancellation provisions on Page 2 hereof, Purchaser
                                                                                                             promises to pay MEPCO, the Balance of Sales Price in accordance with the payment method
                                                                                                             selected by Purchaser from the options set forth below.




VSCDEC.LS                                       D2                                      DMAR500
07/19                                                                                                                                                        i_p
   Case 3:20-cv-00001-KC Document 1 Filed 01/02/20 Page 15 of 15




January 2, 2020




Brandon Cattier
Pro-se
6336 Franklin Trail
El Paso, TX 79912
